Exhibit 10.42




csxtrain.jpg [csxtrain.jpg]
December 22, 2017
    
James M. Foote


Re:
Promotion to Chief Executive Officer

Dear James:
On behalf of CSX Corporation (the “Company”), I am writing to congratulate you
on your promotion to Chief Executive Officer of the Company (“CEO”) and to
notify you of your new line of reporting and compensation terms.
Beginning on December 22, 2017, in your role as CEO, (i) you will report to the
Board of Directors of the Company, (ii) will be paid an annual base salary
(“Base Salary”) of $1,200,000.00, payable in accordance with the Company’s
normal payroll procedures, (iii) your target annual bonus will be 125% of Base
Salary (“Annual Bonus”) with your actual Annual Bonus determined based on
Company and individual performance pursuant to the Company’s Management
Incentive Compensation Plan (the “MICP”) on the same basis as other senior
executives of the Company and (iv) you will be eligible to participate in the
Company’s long term incentive plans (each an “LTIP”) on the same basis as other
Executive Vice Presidents of the Company with LTIP grants in the aggregate
amount of $9,000,000.00 for each LTIP performance period (the “LTIP Awards”).
As of the date hereof, the terms of your October 25, 2017 Employment Letter
(“Letter Agreement”), other than Sections 3(g) (where references to the Letter
Agreement will instead be references to this letter), (h) and (i), Section 4
(Change in Control Agreement), and Section 5 (Non-Compete Agreement), shall be
of no further force and effect.
[Signatures Follow]





--------------------------------------------------------------------------------






Please indicate your agreement and acceptance of this letter by signing and
dating the enclosed duplicate original of this letter and returning it to me.
Very truly yours,


/s/ Edward J. Kelly, III    
Edward J. Kelly, III
Chairman of the Board




Acknowledged and Agreed




/s/ James M. Foote
James M. Foote


Dated: January 5, 2018



